EXHIBIT 10(n)
FIRST AMENDMENT TO THE MAGELLAN PETROLEUM
CORPORATION 1998 STOCK OPTION PLAN
          This First Amendment to the Magellan Petroleum Corporation 1998 Stock
Option Plan (the “Plan”) is adopted this 24th day of October 2007, by Magellan
Petroleum Corporation (the “Company”).
W I T N E S S E T H :
          WHEREAS, the Board of Directors of the Company approved the Plan on
December 3, 1997 and the Company’s shareholders approved the Plan, effective
December 2, 1998;
          WHEREAS, the Company reserved the right to the Board of Directors to
amend the Plan in Section 14 thereof “in order to conform to any change in the
law or regulation applicable” to the Company;
          WHEREAS, the American Jobs Creation Act of 2004 added a new
Section 409A to the Internal Revenue Code of 1986, as amended;
          WHEREAS, the Company wishes to amend the Plan to eliminate the Plan’s
provisions on “repricing” and “reload” of option and SAR awards in order to
conform the provisions of the Plan to the requirements of Section 409A and the
IRS final regulations adopted thereunder; and
          WHEREAS, the Company’s common stock has been voluntarily delisted from
the Pacific Exchange and the Company wishes and to delete all references to the
“Pacific Exchange” from the Plan.
          NOW, THEREFORE, BE IT RESOLVED THAT the Plan is hereby amended as set
forth below.
     1. Section 5(a)(v) of the Plan and subsection (v) in the first sentence of
Section 6 are hereby deleted in their entirety.
     2. All references in the Plan to the “Pacific Exchange” are hereby deleted
and the term “Nasdaq Stock Market, Inc.” is hereby substituted therefor.
     3. Section 10 of the Plan is deleted in its entirety and the following is
substituted therefore:
Section 10. No Repricings. Notwithstanding anything to the contrary in this
Plan, the purchase price of each share of Stock subject to an outstanding option
granted under the Plan may not be decreased after the date of grant nor may an
outstanding option granted under the Plan be surrendered to the Company as
consideration for the grant of a new option with a lower exercise price (except
as otherwise provided in Section 11 hereof relating to the adjustment of awards
upon changes in capitalization of the Company).
     4. Except as hereby amended, the Plan remains in full force and effect.

